Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148
USPQ 459 (1966), that are applied for establishing a background for determining 
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 

obviousness or nonobviousness. 

Claims 1-3, 6-9, 11-13 and 21-24, 26-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (US Pub # 2015/0221351).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Park et al. teach a method of operating a non-volatile memory device, the method comprising: 
performing a first sensing operation on the non-volatile memory device during a first sensing time including a first section, a second section, and a third section (see Fig. 1, 8, 9-10 and paragraph 0073-0078 where R1 related to first section, R2 related to second section and R3 related to third section). 
wherein the performing of the first sensing operation comprises: 
applying a first voltage level to a selected word line in the first section, wherein the first voltage level is variable according to a first target voltage level (see Fig. 1, 8, 9-10 and paragraph 0073-0078 where first voltage related R1); 
applying a second voltage level to the selected word line in the second section, wherein the second voltage level is different from the first voltage level (see Fig. 1, 8, 9-10 and paragraph 0073-0078 where second voltage related R2); and 
applying the first target voltage level to the selected word line in the third section (see Fig. 1, 8, 9-10 and paragraph 0073-0078 where target voltage related R3), 
wherein the first target voltage level is different from the second voltage level (see Fig. 1, 8, 9-10 and paragraph 0073-0078 where voltage level related to R1 and R2 are different), 
Even though Park et al. teach first voltage level and target voltage level but silent exclusively about wherein the first voltage level becomes greater as the first target voltage level becomes greater.  


Regarding claim 2, Park et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Park et al. further teach wherein the first sensing operation corresponds to one of a read operation, a program verification operation, and an erase verification operation, wherein the first target voltage level corresponds to one of a read voltage, a program verification voltage, and an erase verification voltage according to an operation mode of the non-volatile memory device (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093, 0098).  

Regarding claim 3, Park et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Park et al. further teach wherein a duration of the first section becomes longer as the first target voltage level becomes greater (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093).  

Regarding claim 6, Park et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Park et al. further teach wherein the first section is shorter than a voltage rise time of an adjacent word line adjacent to the selected word line (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0095).  

Regarding claim 7, Park et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.


Regarding claim 8, Park et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Park et al. further teach further comprising, before the applying of the first voltage level to the selected word line, determining at least one of the first section and the first voltage level, based on one or more factors capable of affecting loading of word lines and the first target voltage level (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093, 0098), wherein the factors include at least one of positions and number of selected word lines, positions and number of memory blocks including the selected word lines, positions and number of memory planes including the selected word lines, positions and number of 38SEC.4509 memory chips including the selected word lines, a number of data bits written to a selected memory cell, temperature information, a count of cycles of program/erase operations on the selected memory cell, a number of program loops, a threshold voltage of the selected memory cell, a threshold voltage of an adjacent memory cell adjacent to the selected memory cell, and an operation mode of the non-volatile memory device (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093, 0098-0101).  

Regarding claim 9, Park et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Park et al. further teach wherein the first target voltage level has a positive voltage (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093).  

Regarding claim 11, Park et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Park et al. further teach wherein the second voltage level is greater than the first voltage level and the first target voltage level (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0088).  

Regarding claim 12, Park et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Park et al. further teach wherein the second voltage level is less than the first voltage level and the first target voltage level (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093).  

Regarding claim 13, Park et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Park et al. further teach further comprising, after the performing of the first sensing operation, performing a second sensing operation on the non-volatile memory device during a second sensing time, the second sensing time including first and second sections, wherein the performing of the second sensing operation comprises: applying a third voltage level to the selected word line in the first section of the second sensing time; and applying a second target voltage level to the selected word line in the second section of the second sensing time, which follows the first section of the second sensing time, 39SEC.4509 wherein the second target voltage level is different from the third voltage level (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093, 0098-0101).  

Regarding independent claim 21, Park et al. teach a method of operating a non-volatile memory device, the method comprising: 
performing a first sensing operation on the non-volatile memory device during a first sensing time; and performing a second sensing operation on the non-volatile memory device during a second sensing time after the first sensing time (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093, 0098), 41SEC.4509 
wherein the performing of the first sensing operation comprises: applying a first voltage level to a selected word line in a first section of the first sensing time (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093, 0097); 
applying a second voltage level to the selected word line in a second section of the first sensing time, which follows the first section of the first sensing time, wherein the second voltage level is different 
applying a first target voltage level to the selected word line in a third section of the first sensing time, which follows the second section of the first sensing time, wherein the first target voltage level is different from the second voltage level (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093, 0098-0101),
 
Even though Park et al. teach first voltage level and target voltage level but silent exclusively about wherein as the first target voltage level becomes greater, a duration of the first section becomes longer or the first voltage level becomes greater.  
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Park et al. where, as the first voltage and target voltage level are not specified i.e. if the first voltage level increase, then target voltage level would increase accordingly in order to have reliable read / sensing operation with reduced wordline setting time (see paragraph 0005).


Regarding claim 22, Park et al. teach all claimed subject matter as applied in prior rejection of claim 21 on which this claim depends.
Park et al. further teach wherein each of the first and second sensing operations corresponds to one of a read operation, a program verification operation, and an erase verification operation, wherein the first target voltage level corresponds to one of a read voltage, a program verification voltage, and an erase verification voltage according to an operation mode of the non-volatile memory device (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093, 0098-0099).  

Regarding claim 23, Park et al. teach all claimed subject matter as applied in prior rejection of claim 21 on which this claim depends.


Regarding claim 24, Park et al. teach all claimed subject matter as applied in prior rejection of claim 21 on which this claim depends.
Park et al. further teach wherein the first target voltage level is greater than the second target voltage level (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086).  

Regarding independent claim 26, Park et al. teach a non-volatile memory device, comprising: 
 43SEC.4509 a memory cell array comprising a plurality of word lines and memory cells each connected to one of the word lines (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086); 
a control logic circuit configured to select a selected word line among the plurality of word lines in response to an address received by the control logic circuit, to determine a target voltage level to be applied to the selected word line as a selected word line voltage for a sensing operation during a first sensing time in order to perform a memory operation on a selected memory cell connected to the selected word line (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093, 0098-0099), 
the control logic circuit further configured to: 
cause the selected word line voltage to be a first voltage level in a first section of the first sensing time, cause the selected word line voltage to be a second voltage level in a second section of the first sensing time which immediately follows the first section of the first sensing time, wherein the second voltage is different than the first voltage level (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093), and 

 a voltage generator which is configured to generate the selected word line voltage in the first, second, and third sections of the sensing time in response to the control logic circuit (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093, 0098-0101).  

Even though Park et al. teach first voltage level and target voltage level but silent exclusively about wherein the target voltage level is different than the second voltage level.  
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Park et al. where, as the second voltage and target voltage level are not specified i.e. if the second voltage level increase, then target voltage level would increase accordingly in order to have reliable read / sensing operation with reduced wordline setting time (see paragraph 0005).
Regarding claim 27, Park et al. teach all claimed subject matter as applied in prior rejection of claim 26 on which this claim depends.
Park et al. further teach wherein the controller is further configured to adjust at least one of the first voltage and a duration of the first section in response to the target voltage (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093, 0098).  

Regarding claim 28, Park et al. teach all claimed subject matter as applied in prior rejection of claim 26 on which this claim depends.
Park et al. further teach wherein the controller is further configured to select a plurality of other selected word lines, adjust at least one of the first 44SEC.4509 voltage and a duration of the first section in based on one or more factors capable of affecting loading of the selected word line and the target voltage level (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093)., wherein the factors include at least one of positions and a number of the selected word lines, positions and number of memory blocks in the memory cell array including the selected word lines, positions and number of memory planes including 
 
Regarding claim 29, Park et al. teach all claimed subject matter as applied in prior rejection of claim 26 on which this claim depends.
Park et al. further teach wherein the memory operation is one of a read operation, a program verification operation, and an erase verification operation, and wherein the target voltage level corresponds to one of a read voltage, a program verification voltage, and an erase verification voltage corresponding to an operation mode of the non-volatile memory device (see Fig. 1, 8, 9-10, 13-15, 17-18 and paragraph 0073-0078, 0086-0093).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
wherein the first section comprises a voltage rise time and a 37SEC.4509 voltage maintenance time, wherein the voltage maintenance time becomes longer as the first target voltage level becomes greater.  

Claim 5 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824